Title: Robert Patterson to Thomas Jefferson, 23 January 1819
From: Patterson, Robert
To: Jefferson, Thomas


          
            Sir
            Philadelphia Jany 23, ’19.
          
          Sometime in the beginning of winter, a young gentleman, Mr Trist, I believe, brought me a telescope which he said you had sent to be repaired. He also informed me that you had sent me a letter, but that he had left it, inadvertently, at Washington, with his portmantua & would forward it from N. york where he expected it would be sent. I have not yet, however, received it. The telescope was immediately put into the hands of Mr Davenport to be repaired, & after repeated calls & solicitations, he this day informed me that all the eye-glasses for celestial observations are missing, & cannot be supplied here.—He can however fit it up for land-observations, at a small expense—not exceeding $10—   You will please, Sir, to signify whether you will have it thus repaired—& in what manner to have it forwarded when completed—
          I am, Sir, with the greatest esteem Your obedt Servt—
          
            Rt Patterson
          
        